Citation Nr: 0516119	
Decision Date: 06/14/05    Archive Date: 06/21/05

DOCKET NO.  02-05 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a compensable rating for bilateral 
pterygium prior to February 10, 2004.

2.  Entitlement to a rating higher than 70 percent for 
bilateral pterygium on and after February 10, 2004.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


INTRODUCTION

The veteran had active service from November 1963 to December 
1965.

This case initially came before the Board of Veterans' 
Appeals (Board) from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico, which denied the veteran's claim for a 
compensable rating for his pterygium.  The Board, in July 
2003, remanded the claim to the Appeals Management Center 
(AMC) for additional development, including additional 
notification pursuant to the Veterans Claims Assistance Act 
of 2000 (VCAA), and a VA ophthalmologic examination.  After 
that development took place, Stegall v. West, 11 Vet. App. 
268, 271 (1998), the AMC, in a January 2005 rating decision 
and supplemental statement of the case (SSOC), increased the 
rating to 70 percent, effective February 10, 2004, the date 
of a VA examination that attributed the veteran's loss of 
vision to his pterygium.  The veteran continued to indicate 
dissatisfaction with the rating.  Cf. AB v. Brown, 
6 Vet. App. 35, 39 (1993) (a veteran is presumed to be 
seeking the maximum possible rating unless he indicates 
otherwise).  The Board will therefore decide whether the 
veteran is entitled to a rating higher than 70 percent for 
his bilateral pterygium after that evaluation became 
effective, and whether he is entitled to a higher evaluation 
than the noncompensable one he is currently receiving prior 
to effective date of the increase to 70 percent.


FINDINGS OF FACT

1.  A private eye examination report received August 14, 2002 
was the earliest evidence that the veteran's loss of vision, 
at that time corrected to 20/50 bilaterally, was due to his 
pterygium.  Prior to that date, the pterygium was not shown 
by clinical evidence to have caused compensable visual 
impairment.

2.  A February 10, 2004 VA examination report concluded that 
the veteran's best corrected distant vision of 20/200 in both 
eyes was due to his pterygium.

CONCLUSIONS OF LAW

1.  The criteria have been met for an evaluation of 10 
percent, but no higher, for the veteran's bilateral pterygium 
between August 14, 2002 and February 10, 2004.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 4.1, 4.3, 4.7, 4.75, 4.84a, Table V, Diagnostic 
Codes 6034, 6061-6079 (2004).

2.  The criteria have not been met for a compensable 
evaluation for bilateral pterygium prior to August 14, 2002.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.75, 4.84a, Table V, 
Diagnostic Codes 6034, 6061-6079 (2004).

3.  The criteria have not been met for an evaluation higher 
than 70 percent for bilateral pterygium on and after February 
10, 2004.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.75, 4.84a, 
Table V, Diagnostic Codes 6034, 6061-6079 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000), as 
codified at 38 U.S.C.A. § 5100 et seq. (West 2002), became 
effective on November 9, 2000.  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  There have also been final regulations 
promulgated to implement the new law.

In Pelegrini v. Principi, 18 Vet. App. 112, 115, 119 (2004) 
(Pelegrini), the United States Court of Appeals for Veterans 
Claims (Court) revisited the notice requirements imposed upon 
VA by the VCAA.  The Court addressed both the timing and 
content of these notice requirements.  Id. at 119-121.  In 
VAOPGCPREC 7-2004 (July 16, 2004), VA's Office of General 
Counsel (GC) undertook to explain the holding of Pelegrini.  
The Board is bound by the  precedent opinions of VA's General 
Counsel as the chief legal officer of the Department.  
See 38 U.S.C.A. § 7104(c) (West 2002).

The Pelegrini Court held that a VCAA notice must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini, 18 Vet. App. at 115, 120.  See also 
Mayfield v. Nicholson, No. 02-1077, slip op. at 7 (Vet. App. 
April 14, 2005).  VA met this requirement here.  After the 
Board's July 2003 remand, the AMC sent the veteran a January 
2004 letter explaining VA's duties to notify and assist him 
with his claim for an increased rating for his pterygium, and 
the veteran's rights and responsibilities in this regard.  VA 
did not take any adjudicative action until the AMC's January 
2005 rating decision and SSOC increasing the evaluation for 
his pterygium to 70 percent.  Thus, in compliance with 
Pelegrini, VA provided VCAA notification to the veteran prior 
to its initial adjudicative action on his claim, with 
"initial" referring to VA's first adjudicative action after 
the Board's July 2003 remand.

The Court in Pelegrini  also held that VCAA notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
Pelegrini, 18 Vet. App. at 120-121.  See also Mayfield, slip 
op. at 7.  This new "fourth element" of the notice 
requirement comes from the language of 
38 C.F.R. § 3.159(b)(1) (2004).  Mayfield, slip op. at 7, 28; 
Pelegrini, 18 Vet. App. at 121.  According to GC, Pelegrini 
did not require that VCAA notification contain any specific 
"magic words," and allowed for the VCAA notification 
requirements to be satisfied by a document such as a SOC or 
SSOC, as long as the document meets the four content 
requirements listed above.  VAOPGCPREC 7-2004, at 3.  See 
also Mayfield, slip op. at 28-29 ("Although the Secretary 
could most efficiently and fully comply with §3.159(b)(1) by 
using the exact language of the regulation in any notice 
provided to a claimant, there is no requirement that the 
precise words of the regulation be included for notice to be 
complying").

These requirements were met in this case.  The AMC's January 
2004 letter told the veteran it was still working on his 
claim for an increased rating for pterygium and explained 
what the evidence had to show in order to establish 
entitlement to such an increased rating.  The letter also 
indicated the information or evidence needed from the veteran 
and the respective responsibilities of the veteran and VA in 
obtaining it.  The AMC also told the veteran it needed 
additional things from him, and that he could submit evidence 
such as physician or lay statements, dates of VA treatment, 
and his own statement describing his symptoms.  Thus, reading 
the letter as whole, it substantially complied with the all 
of the elements of the notice requirement, including the 
fourth element.  See Mayfield, slip op. at 30-31.  In 
addition, the RO included in its March 2002 SOC the text of 
VCAA implementing regulation 38 C.F.R. § 3.159 (2004).  Cf. 
Valiao v. Principi, 17 Vet. App. 229, 232 (2003) (noting 
Board's failure to discuss whether RO's decision and SOC 
satisfied VCAA requirements in the absence of letter 
explaining VCAA).  And, to the extent there was any failure 
to comply with the fourth element of the notice requirement, 
this failure was not prejudicial because the appellant has 
not indicated with any degree of specificity how any lack of 
notice or evidence affected the essential fairness of the 
adjudication.  Mayfield, slip op. at 15.  Indeed, the veteran 
wrote in his January 2005 Statement in Support of Claim (VA 
Form 21-4138): "I have stated my case completely," and 
asked that his claim be forwarded to the Board without delay.  
A remand in these circumstances would therefore be 
superfluous and unnecessary.  See, e.g., Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).

Similarly, all identified private and VA treatment records 
identified by the veteran have been obtained.  And, as 
directed by the Board, the AMC arranged for a VA 
ophthalmologic examination, which took place in February 2004 
and served as the basis for the increase in the evaluation of 
the veteran's pterygium from 0 to 70 percent.  There is no 
indication that any other private or Federal records exist 
that should be requested, or that any pertinent evidence was 
not received.  VA thus complied with the VCAA's preliminary 
duty to assist provisions and their implementing regulations.

Therefore, under these circumstances, no further development 
is required to comply with the VCAA or the implementing 
regulations, and the Board will proceed to adjudicate the 
veteran's claim.

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule)-which is based as far as 
practical on average impairment in earning capacity.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2004).  
Separate diagnostic codes identify the various disabilities.  
When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2004).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2004).  
Also, when making determinations as to the appropriate rating 
to be assigned, VA must take into account the veteran's 
entire medical history and circumstances.  See 38 C.F.R. 
§ 4.1 (2004); Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).

In the present case, entitlement to compensation already has 
been established and an increase in the disability rating for 
the bilateral pterygium is at issue, so the present level of 
disability is of primary importance.  See Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  Compare Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999) (where veteran timely appeals 
rating initially assigned for his disability, Board must 
consider possible entitlement to "staged" rating to 
compensate veteran for times since filing his claim when 
disability may have been more severe than at other times 
during the course of his appeal).  However, as noted, because 
the RO determined that the 70 percent evaluation was 
effective the February 10, 2004 date of the recent VA 
examination, the Board must determine whether the veteran is 
entitled to a higher rating than the current noncompensable 
one he is receiving prior to that date.

VA outpatient treatment records (VAOPT) records from December 
1999 indicate that the veteran's vision was 20/70 in both 
eyes, but do not identify the cause of the loss of vision.  
February 2000 VA eye clinic notes indicate that the veteran's 
vision was 20/50 and 20/40, and that there was some 
recurrence of his pterygium, but no acute growth.  The loss 
of vision was not attributed to the pterygium.  VAOPT notes 
from October 2000 indicate the vision was 2/200 in both eyes, 
and notes recurrent pterygium, but does not indicate that the 
loss of vision and pterygium are related.

At the December 2000 VA examination, the examiner noted the 
veteran's history of recurrent pterygium requiring four 
surgeries.  Corrected visual acuity was 20/200 bilaterally, 
both corrected and uncorrected.  Physical examination 
revealed nasal pterygium bilaterally.  The diagnosis was 
bilateral recurrent pterygium and early senile cataracts.  
The examiner concluded that the veteran's visual loss was not 
explained by either finding.

A May 2001 VAOPT note indicates an abnormal vision 
examination, but does not discuss the reason for the 
abnormality.

An August 2002 eye examination report of Dr. "R." reflects 
that the veteran was evaluated for continued complaints of 
progressive loss of vision.  Corrected visual acuity was 
20/50 in both eyes.  Physical examination of the conjunctiva 
revealed large bilateral recurrent pterygium and recurrent 
pterygium on the right cornea.  The diagnosis was bilateral 
recurrent pterygium, and irregular astigmatism secondary to 
the bilateral recurrent pterygium.  VA received this document 
August 14, 2002.

At the February 2004 VA examination, the veteran's right eye 
visual acuity was 20/400 uncorrected and 20/200 corrected, 
both far and near.  Similarly, his left eye visual acuity was 
20/400 uncorrected and 20/200 corrected, both far and near.  
He did not have diplopia but did have tunnel vision.  The 
diagnosis was bilateral recurrent nasal pterygium inducing 
irregular astigmatism, and that the irregular astigmatism is 
a manifestation of the service-connected pterygium.  The 
examiner added that, contrary to previous VA examination 
findings, including those of December 2000, the pterygium was 
interfering with both central and peripheral vision and 
inducing marked astigmatism that resulted in decreased 
central visual acuity to 20/200 in both eyes.

The veteran's bilateral pterygium is currently evaluated 
pursuant to 38 C.F.R. § 4.84a, Diagnostic Code (DC) 6034 
(2004), which provides that the disability is rated for loss 
of vision, if any.  Loss of vision is rated pursuant to 38 
C.F.R. § 4.84a, DC 6061-6079, and Table V (2004).  The 
determination of the degree of loss of vision is based on the 
best distant vision obtainable after best correction by 
glasses, with certain exceptions not relevant here.  See 38 
C.F.R. § 4.75 (2004).  

In order to base an evaluation for service-connected 
pterygium on loss of vision, it must be determined that the 
loss of vision is due to the pterygium.  In the present case, 
the most recent, February 2004 VA examination report 
concluded, after reviewing the claims file and previous VA 
examination findings, that the veteran's loss of vision was 
due to his pterygium. The RO found that the February 10, 2004 
date of this VA examination was the appropriate effective 
date for the increase in the rating for the veteran's 
bilateral pterygium to 70 percent.  However, Dr. "R"'s 
August 2002 eye examination report found the veteran's loss 
of vision, at that time 20/50, to be secondary to his 
pterygium.  This was the first evidence indicating that the 
veteran's loss of vision was related to his pterygium; the 
VAOPT records prior to this date did not indicate such a 
connection.  Thus, the veteran is entitled to have his 
bilateral pterygium evaluated based on his loss of vision as 
of the date this private medical record was received, August 
14, 2002, but not prior to that date.  This is the first date 
of clinical evidence showing that decreased vision is due to 
pterygium

The August 2002 eye examination report indicates that the 
veteran's best corrected vision was at that time 20/50 in 
both eyes.  Under DC 6078, Table V, the intersection of 20/50 
vision readings for both eyes occurs in column 2, row 2, and 
provides an evaluation of 10 percent for such readings.  See 
38 C.F.R. § 4.84a, Table V, DC 6078 (2004).  As the 10 
percent rating is the result of a "mechanical application" 
of Table V, and is confirmed by DC 6078, this is the 
evaluation for which the veteran is entitled as of the date 
VA received the eye examination report containing this 
information.  Cf. Lendenmann v. Principi, 3 Vet. App. 345, 
349 (1992) (characterizing assignment of ratings for hearing 
impairment, which involve tables similar in design to 
38 C.F.R. § 4.84a, Table V, as "derived by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered").  As there is no indication prior to the August 
2002 eye examination report that the veteran's loss of vision 
was due to his pterygium and, indeed, the December 2000 VA 
examination specifically found that the veteran's visual loss 
was not explained by the pterygium, the veteran is not 
entitled to the 10 percent evaluation, or any other 
compensable evaluation, prior to August 14, 2002.

There is no indication of any worsening of the veteran's 
vision to warrant a higher rating until the February 10, 2004 
VA examination.  At that time, the veteran's best corrected 
vision was 20/200 in both eyes.  Effective that date, the 
veteran is receiving a 70 percent rating for his best 
corrected distant vision of 20/200 in both eyes.  Cf. 
38 C.F.R. § 3.157(b)(1) (2004) (date of VA examination 
accepted as date of informal claim for increased benefits).  
This rating is the correct application of 38 C.F.R. § 4.84a, 
Table V, row 5, column 5, DC 6075, which provides for a 
rating of 70 percent where there is vision of 20/200 in both 
eyes.  See 38 C.F.R. § 4.84a, Table V, DC 6075 (2004).  As 
the veteran does not have the anatomical loss of 1 eye or 
blindness in 1 eye, the ratings higher than 70 percent in 
Table V, DCs 6061 through 6070, are not available to him.  In 
addition, ratings higher than 70 percent are possible where 
there is vision in 1 eye of 5/200, 10/200, and 15/200.  
38 C.F.R. § 4.84a, Table V, DCs 6071, 6072, 6075.  However, 
the veteran does not have such vision.  Thus, the veteran is 
entitled to a 70 percent rating, but no higher, as of the 
date of the VA examination, February 10, 2004.

The Board also has considered whether the case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1) (2004).  However, the veteran has not required 
frequent hospitalization for his bilateral pterygium, and the 
manifestations of the disability are contemplated by the 
schedular criteria.  Moreover, there is no indication in the 
record that the average industrial impairment from the 
bilateral pterygium would be in excess of that contemplated 
by the assigned evaluation.  Neither is there any indication 
that application of the schedular criteria is otherwise 
rendered impractical.  Thus, referral of this case for extra-
schedular consideration is not warranted.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

In sum, the first evidence that the veteran's loss of vision 
was due to his pterygium, a private treatment record, was 
received on August 14, 2002, at which time his best corrected 
vision was 20/50, warranting a 10 percent evaluation as of 
that date.  There is no documented worsening of the veteran's 
vision until the February 10, 2004 VA examination, which also 
found the loss of vision, now 20/200 in both eyes, due to 
pterygium.  From that date, the veteran is entitled to a 70 
percent evaluation, but no higher.  As the preponderance of 
the evidence indicates that these evaluations reflect the 
correct application of the relevant regulations, the benefit-
of-the-doubt doctrine does not apply.  The claim for a 
compensable rating for bilateral pterygium is therefore 
granted to the extent that the evaluation is 10 percent from 
August 14, 2002 to February 9, 2004.  To the extent that the 
veteran seeks a compensable rating prior to August 14, 2002, 
and a rating higher than 70 percent as of February 10, 1994, 
his claim is denied.  See 38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 3.102 (2004); Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996).


ORDER

Subject to the laws and regulations governing awards of 
monetary benefits, a rating of 10 percent, but no higher, is 
granted for bilateral pterygium between August 14, 2002 and 
February 9, 2004.

The claim for a compensable rating for bilateral pterygium 
prior to August 14, 2002, and for an rating higher than 70 
percent as of February 10, 2004, is denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


